DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 2/24/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 6, 10, 11-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub No. 2009/0191427) in view of Deng (ACS Appl. Mater. Interfaces 2014, 6, 5273−5280)
Regarding Claim 1,  Liao et al. teaches a phosphorescent organic electroluminescence device [Abstract], including an anode [110, Fig. 1, 0028] a hole transport layer [130, Fig. 1, 0028], a luminescent layer [150 and 140, Fig. 1, 0028] and an electron transport layer [170, Fig. 1, 0028], and a cathode [190, Fig. 1, 0028] which are successively laminated [Fig. 1] on a substrate [supporting substrate, 0283], wherein the luminescent layer has a double-layer structure comprising a hole transport material layer [140, Fig. 1, 0028] and an electron transport material layer [150, Fig. 1, 0028], the hole transport material layer [140, Fig. 1, 0028] is arranged between the hole transport layer [130, Fig. 1, 0028] and the electron transport material layer [150, Fig. 1, 0028], the electron transport material layer [150, Fig. 1, 0028,] is arranged between the hole transport material layer [140, Fig. 1, 0028] and the electron transport layer [170, Fig. 1, 0028], 
the hole transport material layer includes a host material having hole transport capability [page 8, EXBM-1, 0167]; 
and the electron transport material layer includes a host material [0199] and a phosphorescent dye doped in the host material [0108, 0170, 0200-0201], the host material having electron transport capability [See rejection above];
Liao et al. is silent on the material having electron transport capability is one or more of compounds of the structural formulae (1-1) to (1-5), (1-7) to (1-8):
Deng et al. teaches a phosphorescent organic electroluminescence device comprising a luminescent layer comprising a double layer of TCTA and SPPO1 [Abstract, and Fig. 3 of page 5275, the bottom of page provides structure of TCTA and SPPO1]. The two layers are between a hole transport layer and an electron transport layer [page 5274, bottom left of page].  The TCTA and SPP01 have high triplet levels of about 2.8 eV [page 5274 bottom right of page]
Since Liao et al. teaches luminescent layer comprising one of TCTA and electron transport material layer with a triplet of energy of about 2.8 eV, it would have been obvious to one of ordinary 
In addition, the combination would have been merely the selection of known high triplet energy materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Examiner notes as a result of the combination, Liao et al. teaches the same compounds as those shown in Formula 1-1, and Formula 2-5.
Liao et al. teaches all the structural limitations of the claim; therefore, meeting the limitations of “and an exciplex is formed on a contact interface between the hole transport material layer and the electron transport material layer;” and “wherein, the first triplet state energy level of the material having electron transport capability is higher than the singlet state energy level of the exciplex, with an energy gap between the material having electron transport capability and the exciplex being more than or equal to 0.2 eV; and the absolute value of HOMO energy level of the material having hole transport capability is less than or equal to 5.3 eV;
the first triplet state energy level of the material having electron transport capability is higher than the first singlet state energy level of the exciplex, with an energy gap between the material having electron transport capability and the exciplex being more than 0.2 eV; and the absolute value of LUMO energy level of the material having electron transport capability is more than 2.0 eV; the difference in LUMO energy level between the material having hole transport capability and the material having electron transport capability is more than 0.3 eV, and the difference in 
the first singlet state energy level of the exciplex is higher than the first triplet state energy level of the phosphorescent dye.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Although Liao et al. does not explicitly teaches the claimed compound for the electron transport material layer and the hole transport material layer, Liao et al. teaches a finite number of materials for the electron transport material layer and hole transport material layer; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired material for the electron transport material layer and the hole transport material layer as it is merely the selection of a finite amount of recognized electron transport materials and hole transport materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 2,  Liao et al. teaches all the structural limitations of the claim; therefore, meeting the limitations of “wherein the difference in LUMO energy level between the material having hole transport capability and the material having electron transport capability is more than or equal to 0.4 eV.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, Liao et al. teaches layer 140 has a thickness of 1 to 50 nm and 150 has a thickness of 1-40 nm [0168, 0224] overlapping the claimed wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:1 to 1:5.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 6, Liao et al. teaches layer 140 has a thickness of 1 to 50 nm and 150 has a thickness of 1-40 nm [0168, 0224] overlapping the claimed wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:3.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 10, Liao et al. teaches wherein the anode and the hole transport layer has a hole injection layer [120, Fig. 1, 0028] arranged there between [Fig. 1].
Regarding Claim 11, Liao et al. teaches phosphorescent organic electroluminescence device [Abstract], including an anode [110, Fig. 1, 0028], a hole transport layer [130, Fig. 1, 0028], a luminescent layer [150 and 140, Fig. 1, 0028], an electron transport layer [170, Fig. 1, 0028], and a cathode [190, Fig. 1, 0028] which are successively laminated on a substrate [supporting substrate, 0283], wherein the luminescent layer [150 and 140, Fig. 1, 0028] has a double-layer structure comprising a hole transport material layer [140, Fig. 1, 0028] and an electron transport material layer [150, Fig. 1, 0028], the hole transport material layer [140, Fig. 1, 0028] is arranged between the hole transport layer [130, Fig. 1, 0028] and the electron transport material layer [150, Fig. 1, 0028], the electron transport material layer [150, Fig. 1, 0028] is arranged between the hole transport material layer [140, Fig. 1, 0028] and the electron transport layer [170, Fig. 1, 0028],
the hole transport material layer includes a host material having hole transport capability [0167, EXBM-1, TCTA, page 8]; 
and the electron transport material layer includes a host material [ETM-19, Page 17, 0199] and a phosphorescent dye doped in the host material [0108, 0170, 0200-0201], the host material having electron transport capability [See rejection above];

Deng et al. teaches a phosphorescent organic electroluminescence device comprising a luminescent layer comprising a double layer of TCTA and SPPO1 [Abstract, and Fig. 3 of page 5275, the bottom of page provides structure of TCTA and SPPO1]. The two layers are between a hole transport layer and an electron transport layer [page 5274, bottom left of page].  The TCTA and SPP01 have high triplet levels of about 2.8 eV [page 5274 bottom right of page]
Since Liao et al. teaches luminescent layer comprising one of TCTA and electron transport material layer with a triplet of energy of about 2.8 eV, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the electron transport material layer of Liao et al. with the SPPO1 of Deng et al. in order to provide a emission layer with higher efficiency [page 5275, top right of page].
In addition, the combination would have been merely the selection of known high triplet energy materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Liao et al. teaches all the structural limitations of the claim; therefore, meeting the limitations of “and an exciplex is formed on a contact interface between the hole transport material layer and the electron transport material layer; wherein, the first triplet state energy level of the material having electron transport capability is higher than the singlet state energy level of the exciplex, with an energy gap between the material having electron transport capability and the exciplex being more than or equal to 0.2eV; and the absolute value of HOMO energy level of the material having hole transport capability is less than or equal to 5.3eV;

the first singlet state energy level of the exciplex is higher than the first triplet state energy level of the phosphorescent dye;”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 12, within the combination above, modified Liao et al. teaches all the structural limitations of the claim; therefore, meeting the limitations of “wherein the difference in LUMO energy level between the material having hole transport capability and the material having electron transport capability is more than or equal to 0.4 eV.”
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 15, within the combination above, modified Liao et al. is silent on wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:1 to 1:5. 
Liao et al. teaches layer 140 has a thickness of 1 to 50 nm and 150 has a thickness of 1-40 nm [0168, 0224] overlapping the claimed wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:1 to 1:5.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 16, within the combination above, modified Liao et al. is silent on wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:3.
Liao et al. teaches layer 140 has a thickness of 1 to 50 nm and 150 has a thickness of 1-40 nm [0168, 0224] overlapping the claimed wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:3.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 17, within the combination above, modified Liao et al. teaches wherein the anode and the hole transport layer has a hole injection layer [120, Fig. 1, 0028] arranged there between [Fig. 1]
Regarding Claim 18, within the combination above, modified Liao et al. teaches wherein the material having hole transport capability is one or more of compounds of the structural formulae (2-1) to (2-6) [Formula 2-5]
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub No. 2009/0191427) in view of Deng (ACS Appl. Mater. Interfaces 2014, 6, 5273−5280) as applied above in addressing claim 1, in further view of Kang (US Pub No. 2015/0303381)
Regarding Claim 3, Liao et al. is silent on wherein the phosphorescent dye accounts for 1-10 wt% of the luminescent layer.
Kang et al. teaches a phosphorescent dopant which is 3 wt% based on 100 wt% or the entire weight of the emission layer which can comprise iridium [0177] used in an OLED device having high efficiency, a long life-span [0011].
Since Liao et al. also teaches a iridium phosphorescent dopant [0205] and a 1 to 25% volume percent of the light emitting layer [0200], and is concerned about an OLED device with improved device performance [0005], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the dopant wt% of Kang et al. as it is merely the selection of a known dopant amount in a light emitting layer for OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 4, within the combination above, modified Liao et al. teaches wherein the phosphorescent dye accounts for 3 wt% of the luminescent layer [See rejection above].
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub No. 2009/0191427) in view of Deng (ACS Appl. Mater. Interfaces 2014, 6, 5273−5280) as applied above in addressing claim 11, in further view of Kang (US Pub No. 2015/0303381)
Regarding Claim 13, within the combination above, modified Liao et al. is silent on wherein the phosphorescent dye accounts for 1-10 wt% of the luminescent layer.
Kang et al. teaches a phosphorescent dopant which is 3 wt% based on 100 wt% or the entire weight of the emission layer which can comprise iridium [0177] used in an OLED device having high efficiency, a long life-span [0011].
Since Liao et al. also teaches a iridium phosphorescent dopant [0205] and a 1 to 25% volume percent of the light emitting layer [0200], and is concerned about an OLED device with improved device performance [0005], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the dopant wt% of Kang et al. as it is merely the selection of a known dopant amount in a light emitting layer for OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14, within the combination above, modified Liao et al. teaches wherein the phosphorescent dye accounts for 3 wt% of the luminescent layer [See rejection above]
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about the prior art does not teach the formation of a exciplex, examiner notes the hole transport material layer includes a host material having hole transport capability [page 9, EXBM-1, 0167]; and the electron transport material layer includes a host material [0199]. As a result of the combination, modified Liao et al. teaches compounds which are the same compounds as those shown in Formula 1-1, and 2-5. 
Modified Liao et al. teaches a luminescent layer made of two layers which comprise the same material as the claimed invention, it is the view of the examiner, based on the teaching of modified Liao et al., has a reasonable basis to believe that the claimed properties of the phosphorescent organic electroluminescence device are inherently possessed by the luminescent layer of modified Liao et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding the arguments about the interpretation of the “double-layer” structure of claim 1 and 11 respectively, examiner notes the luminescent layer [150 and 140, Fig. 1, 0028] is a double layer .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726